Citation Nr: 1215229	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously remanded by the Board for further development in December 2009 and June 2011.  The Board finds the June 2011 remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as certain actions requested in the June 2011 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The June 2011 remand sought an opinion regarding whether the Veteran's hypertension was the result of or aggravated by his service-connected posttraumatic stress disorder (PTSD).  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the RO/AMC requested an addendum opinion from the examiner who conducted the February 2010 VA examination.  In a July 2011 addendum report, the examiner stated that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition.  Additionally, the examiner stated that the Veteran's hypertension was noted to be documented per the Veteran's history in approximately the late 80's to early 90's, when he was turned down for insurance.  Furthermore, the examiner stated that this was not consistent with the hypertension that was associated with pain and stress, as this would be expected to have been greatest during the time of increased pain and stress.  The examiner noted that the Veteran's examination revealed normal blood pressure at the time of departure from service.  Additionally, the examiner stated that hypertension developing 10 to 20 years after the Veteran's military service was most likely connected to the ageing process.  Furthermore, the examiner discussed the literature of the Cecil's Textbook of Medicine.  The examiner concluded that although there was an association in Cecil's, it had not been medically determined to be causative clinically at that time.  However, when rendering his opinion, the July 2011 VA examiner failed to give an opinion as to whether the Veteran's hypertension was aggravated (permanently worsened) by his service-connected PTSD.  Therefore, a new VA medical opinion is needed, and all contemporaneous evidence must be associated with the record. See Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

The Board regrets having to remand the Veteran's claim again.  However, such action is necessary.  Accordingly, the case is REMANDED for the following action:

1) The AMC should arrange for a VA medical opinion by a VA physician who has not previously reviewed the Veteran's claims file, to assess the nature and etiology his hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the VA physician. 

The VA physician is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hypertension.

The VA physician should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed hypertension was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disabilities, to include PTSD and/or coronary artery disease.  Please specifically address whether there was any increase in severity of the Veteran's hypertension that was proximately due to or the result of the Veteran's PTSD and/or coronary artery disease, and not due to the natural progress of hypertension.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records; private treatment records; VA treatment records; the February 2010 VA examination and July 2011 addendum reports; the December 2005 and April 2009 private physician letters; the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


